REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Curcio. (US 20100144283A1) generally discloses the aspect of recognizing an input gesture with an input recognition system as a request to initiate a pairing of a first and mobile device with a second mobile devices pairing the first mobile device with at least the second mobile device based on the input gesture the first mobile device having a first device touchscreen and the second mobile device having a second device touchscreen and enabling a cross-screen display of an interface on the first device touchscreen and on the at least second device touchscreen, the first mobile device and the second mobile devices positioned proximate to each other forming a combined display from the respective first and second device touchscreens and in view of Vacon. (US 2013/0121492A1) further teaches recognizing an input gesture with an input recognition system as a request to initiate a pairing of a first mobile device with a second mobile device, wherein the input gesture is a touch gesture received via a first device touchscreen of the first mobile device and a second device touchscreen of the second mobile device; pairing the first mobile device with at least the second mobile device based on the input gesture. 
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
	recognizing a second input gesture with the input recognition system as a request to display a split-screen view of a displayed object, wherein the second input gesture is a second touch gesture received via the first device touchscreen of the first mobile device and the second device touchscreen of the second mobile device; and in 
The claim limitations are quite unique in the sense that split screen show the entire screen of one device but only shows partial screen of another device for alternative gesture input.  

In addition to the art cited in the previous office action, the following art was also
considered:
i.  Russ Pub. No.: 8121640B2. A dual module portable device may be provided. A motion of a first module of the dual module portable device may be detected. Based at least in part on the detected motion, a position of the first module may be determined relative to the second module of the portable device. Once the relative position of the first module has been determined, a portion of a user interface associated with the relative position may be displayed at the first module,
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179